DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 6/25/19.
	Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 7 and 16 describe a process for predicting a clickthrough rate of a keyword “based on the highest clickthrough rate from its incoming links in the graph.”  Examiner is unclear where the highest clickthrough rate based on the links in the graph is determined in the claims.  Claims 5 and 14, for example, describes an “actual clickthrough rate,” but it is unclear if the clickthrough rates in claims 7 and 16 are related to them.  Claims 7 and 16 depend upon claims 1 and 11, respectively, so it’s reasonable to assume that they are not related.  As such, the “highest clickthrough rate” described in claims 7 and 16 appears to lack antecedent basis, as there is no step that describes 
Claims 10 and 19 are similarly rejected for describing a process for predicting a traffic volume rate based on the highest traffic volume from the graph Claims 5 and 14, for example, describes an “actual traffic volume rate,” but it is unclear if the traffic volume rates in claim 10 and 19 are related to them.  Claims 10 and 10 depend upon claims 1 and 11, respectively, so it’s reasonable to assume that they are not related.  As such, the “highest traffic volume rate” described in claims 10 and 19 appears to lack antecedent basis, as there is no step that describes the determination and/or calculation of the rate prior to using it to generate a predicted traffic volume rate.
Examiner is proceeding under the assumption that the claims describe a process for predicting a clickthrough/traffic volume rate based on the data collected during the analysis in claims 1 and 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of performing keyword analysis and providing the results of the analysis, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a mental process (i.e. observations and evaluations that can be performed with pen and paper) and a method 
Independent claims 1, 11, and 20, in part, describe a method comprising:  receiving a keyword, using the keyword in a search query, analyzing the documents generated in response to the query, identifying keywords in the documents, determining the number of times that each keyword appears in the documents, ranking the keywords based on the number of times that they appear in the documents, providing the ranked keywords, and storing the keywords.  As such, the invention is directed to various ineligible abstract ideas, such as: data collection, recognition, and storage; and collecting information, analyzing it, and providing the results of the collection and analysis.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements that include: a “computing system” for executing the method, a “memory” for storing executable instructions, a “computing device” for executing the method and sending/receiving data, and “one or more processors” for executing the instructions in the memory.  Dependent claim 2 further recites a “search engine” for performing the aforementioned queries.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 3-10 and 12-19 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit 
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 20 are rejected under 35 USC 103 as being unpatentable over Udupa (20130132364) in view of Zhang (20170060991).  
Udupa discloses a system, method, and computer-readable medium comprising:
A computing system comprising a memory that stores instructions and one or more processors configured by the instructions (Fig. 6; Paragraphs 68 and 71-76) to perform operations comprising:
Receiving a seed keyword (Fig. 4 #402; Fig. 5 #502; Paragraphs 5, 23, and 69-70); 

Analyzing each document of the plurality of documents to extract words for each sentence in each document of the plurality of documents and generating candidate keywords from the extracted words (Fig. 4 #408; Fig. 5 #508; Paragraphs 69-70);
Determining a frequency that each candidate keyword appears in the documents and ranking the candidate keywords by the frequency with which each candidate keyword appears (Paragraph 24); 
Providing, by the computing system, the ranked candidate keywords to a computing device (Fig. 6; Paragraphs 71-72); 
Receiving, by the computing system, a selection of the ranked candidate keywords to store as selected keywords (Fig. 4 #410; Fig. 5 #512; Paragraphs 69-70); and 
Storing, by the computing system, the selected keywords (Fig. 6; Paragraphs 71-72).
Udupa fails to explicitly disclose a method in which the frequency is determined for each document and all the documents collectively.
Zhang, however, discloses a method in which the frequency of terms are determined for each individual document and for the plurality of documents (Paragraphs 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the individual/collective feature of Zhang with the .
Claim 2 is rejected under 35 USC 103 as being unpatentable over Udupa/Zhang in view of Official Notice.
The Udupa/Zhang combination discloses those limitations cited above, but fails to explicitly articulate whether the searches are performed on engines on private data internal to one or more entities and/or public data.
Official Notice is taken that it is old and well-known in the art to conduct searches on search engines involving public and/or private data.  For example, a search can be performed on the internet (via a search engine such as Google) or on a private intranet.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine these features.  One would have been motivated to do this in order to limit or broaden the universe of documents that he or she wishes to examine for keywords.
Claims 3 and 12 are rejected under 35 USC 103 as being unpatentable over Udupa/Zhang in view of Takagi (20080215577).
As noted above, the Udupa/Zhang combination discloses: using the selected keyword as a query in one or more search engines to generate a plurality of documents for the selected keyword; analyzing each document of the plurality of documents to extract words for each sentence in each document of the plurality of documents; generating candidate keywords from the extracted words; determining a frequency with which each candidate keyword appears in a particular document of the plurality of documents and a frequency with which each candidate keyword appears across all of 
The Udupa/Zhang combination fails to explicitly disclose repeating the process until a predetermined number of keywords have been examined.
Takagi, however, describes a method in which the process of keyword analysis is performed until a predetermined number of keywords have been examined (Paragraphs 86, 101, and 113)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this predetermined feature of Takagi with the keyword discovery method of Udupa/Zhang.  One would have been motivated to do this in order to ensure that the necessary number of keywords are analyzed during the keyword discovery process.
Claims 4 and 13 are rejected under 35 USC 103 as being unpatentable over Udupa/Zhang in view of Tsuda (20100223671) and in further view of Takaki (9372850).
As noted above, the Udupa/Zhang combination discloses generating a set of documents for keywords, but fails to explicitly disclose a method further comprising generating a set of words for each document of the set of documents for the first selected keyword and a set of words for each document of the set of documents for each of the plurality of existing keywords; generating a matrix comprising pairs of sets of 
Tsuda, however, discloses a method for generating a set of words for each document of the set of documents for the first selected keyword and a set of words for each document of the set of documents for each of the plurality of existing keywords; and generating a matrix comprising pairs of sets of words, each pair comprising the set of words for the first selected keyword and a set of words for an existing keyword (Figs. 4-5 and 7-9; Paragraphs 233-234, 241, and 289).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the matrix feature of Tsuda with the keyword discovery method of Udupa/Zhang.  One would have been motivated to do this in order to provide a graphical representation of the keyword analysis.
Finally, Takaki discloses a method for determining a similarity ratio for various keywords. (Fig. 6; Col. 6, Lines 30-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the similarity determination of Takaki with the keyword discovery method of Udupa, Zhang, and Tsuda.  One would have been motivated to do this in order to mathematically determine a level of similarity between terms.
Claims 5-6 and 14-15 are rejected under 35 USC 103 as being unpatentable over Udupa/Zhang/Tsuda/Takaki in view of Guo (20120130804).
The Udupa/Zhang/Tsuda/Takaki combination discloses those limitations cited above, but fails to explicitly disclose a method for applying the similarity ratio to an 
Guo, however, discloses a method for using mathematical means to predict clickthrough and traffic volume rates from actual ones, and ranking keywords according to the predicted rates (Paragraphs 54-56 and 69-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the rate predictions of Guo with the keyword discovery method of Udupa/Zhang/Tsuda/Takaki.  One would have been motivated to do this in order to mathematically determine which keywords are most likely to be effective in a targeted advertising campaign.
Claims 7-9 and 16-18 are rejected under 35 USC 103 as being unpatentable over Udupa/Zhang in view of Higashi (20200409963) and in further view of Mitsuishi (20160321241) and Benyamin (20120158489).
Claims 7 and 16:  As noted above, the Udupa/Zhang combination discloses a method of generating a set of documents for a keyword, but fails to explicitly disclose a method for determining an existing keyword sentence value corresponding to a number of sentences in the set of documents that contain the existing keyword and a selected keyword sentence value corresponding to the number of sentences in the set of documents that contain the selected keyword; generating a graph comprising a node for each selected keyword and each existing keyword and creating a directional link between nodes in the graph where the existing keyword sentence value divided by the selected keyword sentence value is greater than zero; and generating a predicted 
Higashi, however, discloses generating a graph comprising a node for each selected keyword and each existing keyword and creating a directional link between nodes in the graph where the existing keyword sentence value divided by the selected keyword sentence value is greater than zero (Fig. 3C; Paragraphs 125-130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the graph of Higashi with the keyword discovery method of Udupa/Zhang.  One would have been motivated to do this in order to visually ascertain the levels of similarity among keywords.
Mitsuishi further discloses determining the number of sentences in which a keyword is presented (Paragraphs 28 and 65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the counting method of Mistuishi with the keyword discovery method of Udupa, Zhang, and Higashi.  One would have been motivated to do this in order to determine the frequency of a keyword in a document in broader terms.
Finally, Benyamin discloses a method for generating a predicted clickthrough rate of the selected keyword based on preexisting clickthrough rates (Paragraph 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the prediction method of Benyamin with the keyword discovery method of Udupa, Zhang, Higashi, and Mitsuishi.  One would have been motivated to do this in order to predict an efficacy of a targeted ad campaign.
Claims 8-9 and 17-18:  Higashi further discloses a method for discounting the existing keyword values; and using the discounted existing keyword value and the discounted selected sentence value to generate the graph, wherein the discounting is performed by applying an inverse document frequency discount on the existing keyword sentence value and an inverse document frequency discount on the selected keyword sentence value (Paragraphs 13, 18, and 54).
The rationale for combining Higashi with Udupa/Zhang/Mitsuishi/Benyamin is articulated above and incorporated herein.
Claims 10 and 19 are rejected under 35 USC 103 as being unpatentable over Udupa/Zhang/Higashi/Mitsuishi/Benyamin in view of Collins (20070027756).
As noted above in claims 7 and 16, the Udupa/Zhang/Higashi/Mitsuishi/Benyamin combination discloses a method for generating a set of documents for the existing keyword; determining an existing keyword sentence value corresponding to a number of sentences in the set of documents that contain the existing keyword and a selected keyword sentence value corresponding to the number of sentences in the set of documents that contain the selected keyword; generating a graph comprising a node for each selected keyword and each existing keyword and creating a directional link between nodes in the graph where the existing keyword sentence value divided by the selected keyword sentence value is greater than zero, but fails to explicitly disclose a method for generating a predicted traffic volume of the selected keyword based on the highest traffic volume from its incoming links in the graph.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the prediction feature of Collins with the keyword discovery method of Udupa/Zhang/Higashi/Mitsuishi/Benyamin.  One would have been motivated to do this in order to determine how many user are likely to see a particular advertisement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681